Citation Nr: 0534511	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-19 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an increased rating for hepatitis C, with 
ulcerative colitis and anemia, currently evaluated as 60 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The veteran served on active duty from November 1970 to 
August 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Togus, Maine, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for the veteran's hepatitis, with 
ulcerative colitis and anemia, eventually establishing an 
evaluation of 60 percent since the effective date of the 
award.  

The veteran testified at a videoconference hearing before the 
undersigned Member of the Board in October 2005.  


FINDING OF FACT

The veteran's hepatitis C, with ulcerative colitis and 
anemia, is currently manifested by fatigue, abdominal pain, 
tremors, difficulty gaining weight, headaches, frequent bowel 
movements, and depression.  Near constant debilitating 
symptoms have not been shown.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
hepatitis C, with ulcerative colitis and anemia, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.115, 
Diagnostic Code 7345 (2001), Diagnostic Code 7354 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in April 2003, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

It is noted that, during the pendency of the veteran's claim, 
the regulations pertaining to the evaluation criteria for 
hepatitis were changed.  Where the law or regulation changes 
after the claim has been filed, but before the administrative 
or judicial process has been concluded, the version most 
favorable to the veteran applies.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The old law must be applied; however, 
prior to the effective date of the new law.  See Green v. 
Brown, 10 Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. 
§ 5110(g) (West 1991) (where compensation is awarded pursuant 
to any Act or administrative issue, the effective date of 
such award or increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the effective date 
of the Act or administrative issue).  Revised regulations do 
not allow for their retroactive application unless those 
regulations contain such provisions and may only be applied 
as of the effective date. VAOPGCPREC 3-2000.

Prior to July 2001, for infectious hepatitis, a 60 percent 
evaluation is warranted where there is moderate liver damage 
and disabling recurrent episodes of gastrointestinal 
disturbance, fatigue and mental depression.  A 100 percent 
rating requires marked liver damage manifested by liver 
function tests and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggravating three or more 
a year and accompanied by disabling symptoms requiring rest 
therapy.  38 C.F.R. § 4.114, Diagnostic Code 7345 (effective 
prior to July 2, 2001).  

For hepatitis C, with daily fatigue, malaise, and anorexia, 
with substantial weight loss (or other indication of 
malnutrition), and hepatomegaly or, incapacitating episodes 
(with symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least six weeks during the past 12 month 
period, but not occurring constantly, a 60 percent rating is 
warranted.  A 100 percent rating requires near-constant 
debilitating symptoms such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right upper quadrant 
pain.  38 C.F.R. § 4.114, Diagnostic Code 7354 (2005).

The veteran has requested a 100 percent evaluation for his 
service-connected hepatitis C, with ulcerative colitis and 
anemia.  At his video-conference hearing before the 
undersigned in October 2005, he and his wife testified 
regarding his significant disability, which includes terrible 
headaches and fatigue, particularly during that time when he 
was on a course of medication, which was between May 2003 and 
May 2004.  He also had difficulty sleeping, chills, and 
shakes because of the medications.  He also related his 
gastrointestinal disturbances, including blood in his stools 
and frequent diarrhea.  He stated that he has missed time 
from work, despite a dogged determination to do his job.  
Following the hearing he provided copies of leave records for 
consideration, which show that the veteran missed a 
considerable time from work during the time he was receiving 
extensive treatment for his hepatitis C.  He has also 
submitted a statement from a co-worker who confirmed the 
difficulties that the veteran had in trying to maintain 
employment during this time.  While the Board accepts the 
veteran's testimony, the Board can not find a basis for a 
total rating based on his hepatitis C, with ulcerative 
colitis and anemia.  

In this regard, it is noted that the Board has reviewed the 
medical evidence of record, which includes VA outpatient 
treatment records from October 1999 to October 2004, and 
compensation examinations conducted for VA in March 2002, May 
2003, and November 2004.  These records show that the veteran 
tested positive for hepatitis C, but that laboratory testing 
shows liver function studies to be within normal limits.  
This testing also shows hemoglobin levels to be in excess of 
10-gm/100 ml, a level necessary for a compensable evaluation 
for anemia.  38 C.F.R. § 4.117, Diagnostic Code 7700.  In 
March 2002, the examiner commented that the veteran's 
hepatitis had had no major impact on his liver.  In May 2003, 
the veteran was noted to be on treatment for his hepatitis C 
and in November 2004, the veteran complained of fatigue, 
abdominal pain, tremors, difficulty gaining weight, and 
headaches.  He has symptoms of ulcerative colitis that were 
found to be associated with the medications he was taking for 
his hepatitis C, which included frequent diarrhea and other 
gastrointestinal disturbances.  And his depression has been 
associated with his hepatitis C, as well.  He described 
incapacitating episodes, stating that he sometimes missed up 
to three days a week from work.  The outpatient treatment 
records do not demonstrate that the veteran has had 
incapacitating episodes of several weeks duration three or 
more times per year.  

After reviewing the evidence it is noted that these symptoms 
are sufficient to meet the criteria for a 60 percent rating 
under the criteria in effect prior to July 2001.  A rating in 
excess of 60 percent is not shown; however, as marked liver 
damage, demonstrated by abnormal liver function studies have 
not been shown.  Neither have incapacitating episodes of 
several weeks duration three or more times per year been 
demonstrated.  While the veteran did have difficulty working 
while he was receiving treatment, it is noted that he is no 
longer in receipt of this therapy and the records show that 
he was able to work several days each week during this time.  
Therefore, a 100 percent evaluation under the criteria in 
effect prior to July 2001 is not warranted.  The currently 
effective criteria require near-constant debilitating 
symptoms as described above.  While the veteran does have 
some of these symptoms, he has not described them as being 
near-constant.  Nor does the medical evidence of record show 
the symptoms to be nearly constant.  As such, a 100 percent 
scheduler evaluation is not warranted under the current 
regulations.  Under these circumstances, the claim must be 
denied.  


ORDER

A rating in excess of 60 percent for hepatitis C, with 
ulcerative colitis and anemia, is denied.  


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


